Case 2:19-cv-01537-BJR Document 43 Filed 12/02/20 Page 1 of 5




                et al
Case 2:19-cv-01537-BJR Document 43 Filed 12/02/20 Page 2 of 5
Case 2:19-cv-01537-BJR Document 43 Filed 12/02/20 Page 3 of 5




              2nd      December
         Case 2:19-cv-01537-BJR Document 43 Filed 12/02/20 Page 4 of 5




    /s/ Andrew Hawley




          Pro hac vice




Attorneys for Plaintiff Northwest
Environmental Advocates

/s/ David Kaplan




Attorneys for Defendants




/s/ Ronald L. Lavigne
         Case 2:19-cv-01537-BJR Document 43 Filed 12/02/20 Page 5 of 5




Attorneys for Defendant-Intervenor
State of Washington, Department of Ecology
